 Case 1:02-cr-01301-VM Document 201 Filed 08/16/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X                   8/16/2021
UNITED STATES OF AMERICA,          :
                                   :     02 CR 1301 (VM)
                                   :
          - against -              :     ORDER
                                   :
JAIME CHAVEZ,                      :
                                   :
                    Defendant.     :
-----------------------------------X
VICTOR MARRERO, United States District Judge.
     By letter dated June 23, 2020, defendant Jaime Chavez

(“Chavez”) requested appointment of counsel to assist him in

briefing   a   motion   for   compassionate   release   or    sentence

reduction under 18 U.S.C. § 3582(c)(i)(A). (See Dkt. No. 197.)

Upon review of his submissions, the Court determined that

“appointment of counsel would be beneficial in this case,”

and appointed the Federal Defenders of New York to assist

Chavez in the evaluation of his claims. (Id.)

     Subsequently,      the   Federal   Defenders     of     New   York

discovered a conflict, and the Court issued an order on August

21, 2020, substituting counsel and appointing C.J.A. attorney

Peter Brill of Brill Legal Group, P.C. to assist Chavez as

previously directed. (See Dkt. No. 199.)

     By letter dated February 11, 2021, Chavez informed the

Court that he had spoken to Peter Brill “briefly” but was

unable to address his concerns during the conversion, and had

had significant difficulty contacting his attorney since
 Case 1:02-cr-01301-VM Document 201 Filed 08/16/21 Page 2 of 10




then. (See Dkt. No. 200.) Accordingly, the Court directed

Peter Brill to respond to the matter raised in Chavez’s

letter. (Id.) Since then, there has been no record of any

proceedings or filings of any papers or correspondence with

the Court.

     By submission dated August 3, 2021, Chavez again moved,

pro se, for compassionate release or reduction of sentence

under 18 U.S.C. § 3582 (c)(1)(A), explicitly referencing his

previous motion and raising substantially similar arguments.

(See attached motion.)

     Accordingly, counsel for Chavez, Peter Brill, is hereby

directed to respond, within three (3) days of the date of

this Order, regarding the status of the pending motions and

his intention with regard to future proceedings in this

matter.



SO ORDERED.
Dated:    New York, New York
          16 August 2021

                                      _________________________
                                            VICTOR MARRERO
                                                U.S.D.J.




                                  2
Case 1:02-cr-01301-VM Document 201 Filed 08/16/21 Page 3 of 10
Case 1:02-cr-01301-VM Document 201 Filed 08/16/21 Page 4 of 10
Case 1:02-cr-01301-VM Document 201 Filed 08/16/21 Page 5 of 10
Case 1:02-cr-01301-VM Document 201 Filed 08/16/21 Page 6 of 10
Case 1:02-cr-01301-VM Document 201 Filed 08/16/21 Page 7 of 10
Case 1:02-cr-01301-VM Document 201 Filed 08/16/21 Page 8 of 10
Case 1:02-cr-01301-VM Document 201 Filed 08/16/21 Page 9 of 10
Case 1:02-cr-01301-VM Document 201 Filed 08/16/21 Page 10 of 10
